Case 1:20-cv-00320-JMS-DML Document 11 Filed 02/24/20 Page 1 of 3 PageID #: 47




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

GABRIELA NIEVES,                             )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )
                                             )       Case No. 1:20-cv-320-JMS-DML
CARMEL CLAY SCHOOLS, CHRIS                   )
PLUMB, JOHN GOELZ, and                       )
RED ROOF INN,                                )
                                             )
       Defendants.                           )


  DEFENDANT, JOHN GOELZ’S, NOTICE OF AUTOMATIC EXTENSION OF TIME
     TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

       Defendant, John Goelz, by counsel, in accordance with L.R. 6.1(b), respectfully notifies

the Court and counsel of an automatic extension of time of twenty-eight (28) days in which to

answer or otherwise respond to Plaintiff’s Complaint for Damages and states as follows:

       1. Plaintiff filed her Complaint for Damages on or about January 29, 2020.

       2. The original date for Mr. Goelz to respond to Plaintiff’s Complaint is on or before

           February 25, 2020, which time has not yet expired.

       3. This deadline has not been previously extended.

       4. Counsel for Mr. Goelz needs additional time to investigate the facts of the matter in

           order to prepare and file an appropriate answer or otherwise respond to Plaintiff’s

           Complaint.

       5. Pursuant to Local rule 6-1(b), Mr. Goelz, by counsel, states: (1) the deadline has not

           been previously extended; (2) the extension is for 28 day or fewer; (3) the original

           deadline is February 25, 2020; (4) the extended deadline is March 24, 2020; and (5)



                                                 1
Case 1:20-cv-00320-JMS-DML Document 11 Filed 02/24/20 Page 2 of 3 PageID #: 48




          all counsel of record have been advised of this Notice and have no objection to the

          relief requested.

       WHEREFORE, Defendant, John Goelz, respectfully notifies the Court of this extension

up through and including March 24, 2020, within which to file an appropriate answer or

otherwise respond to Plaintiff’s Complaint for Damages.

                                                   Respectfully submitted,


                                                   METZGER ROSTA LLP




                                                   Tammy J. Meyer, #14612-49




                                               2
Case 1:20-cv-00320-JMS-DML Document 11 Filed 02/24/20 Page 3 of 3 PageID #: 49




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 24th day of February 2020, a copy of the
foregoing has been filed electronically through the Court’s ECF system. Notice of this filing was
sent to the following persons by operation of the Court’s Electronic filing system.
 Jessica A. Wegg                                       Liberty L. Roberts
 Jonathan C. Little                                    Church Church Hittle & Antrim
 Saeed & Little LLP                                    Two North Ninth Street
 133 West Mark Street, No 189                          P.O. Box 10
 Indianapolis, IN 46204                                Noblesville, IN 46061
 jessica@sllawfirm.com                                 lroberts@cchalaw.com
 jon@sllawfirm.com                                     Attorney for Carmel Clay Schools
 Attorneys for Plaintiff


         The foregoing was also served via U.S. Mail, postage prepaid, upon the parties listed
below:
 Chris Plumb                                           Red Roof Inn
 5201 East Main Street                                 c/o CTC Corporation Systems
 Carmel, IN 46033                                      36 Pennsylvania Street, Suite 700
                                                       Indianapolis, IN 46204




                                                     Tammy J. Meyer


METZGER ROSTA LLP
32 S. 9th Street
Noblesville, IN 46060
(317) 219-4606




                                                3
